Exhibit 10.1



CERTAIN INFORMATION IDENTIFIED WITH [***] HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.

CEPI

Outbreak Response Funding Agreement (Step 2)

Agreement Summary



AWARDEE INFORMATION

Name:

Novavax, Inc. (“Awardee”)

Mailing Address:

21 Firstfield Road, Gaithersburg, MD 20878

Project Lead:

[***], Director, Global Program Management

Management Contact:

[***], SVP, Commercial Strategy

Bank Account Details:

[***]



CEPI INFORMATION

Mailing Address:

Coalition for Epidemic Preparedness Innovations, PO Box 123

Torshov, N-0412 Oslo, Norway

Project Lead:

[***], Vaccine Development Project Leader

Management

Contact:

[***], Director of Vaccine Research & Development



AGREEMENT INFORMATION

Project Name

Novavax Outbreak Response To Novel Coronavirus (COVID-19)

CEPI Programme Name

Outbreak Response To Novel Coronavirus (COVID-19)

Effective Date

Date of last signature below

Expiry Date

As described in Clause 19.1 of the Terms and Conditions in Annex A.

This Agreement includes and incorporates by reference:

The agreement (referred to as the “Agreement”) means this Agreement Summary
together with the following:

- Terms and Conditions (Annex A)

- Team Charter (Annex B)

- iPDP for Work Package(s) amended and restated (Annex C)

- Budget for Work Package(s) amended and restated (Annex D)









--------------------------------------------------------------------------------

THIS AGREEMENT is between Awardee and the Coalition for Epidemic Preparedness
Innovations (“CEPI”) and is effective as of the date of the last signature,
below (the “Effective Date”). Each party to this Agreement may be referred to
individually as a “Party” and together as the “Parties.” This Agreement sets out
the terms and conditions governing the performance of the Project, funding of
the Project and how the results of the Project shall be used to further CEPI’s
mission. As a condition of this funding award, the Parties enter into this
Agreement by having their authorized representatives sign below.

Signed for and on behalf of:

COALITION FOR EPIDEMIC PREPAREDNESS INNOVATIONS

Signature:

/s/ Richard Hatchett









Name:

Richard Hatchett









Title:

Chief Executive Officer









Date:

2020-05-11









NOVAVAX, INC.







Signature:

/s/ John A. Herrmann III









Name:

John A. Herrmann III









Title:

SVP, General Counsel & Corporate Secretary









Date:

2020-05-11







-2-

--------------------------------------------------------------------------------

Annex A: Terms and Conditions

{The Terms and Conditions follow this cover page.}





-3-

--------------------------------------------------------------------------------

ANNEX A: Outbreak Response Award Terms and Conditions

1.

Definitions:

1.1.“Affiliate” means any business entity controlled by, controlling or under
common control with, a Party.

1.2.“Agreement Summary” means the signature page that identifies the Parties and
to which this Annex A is attached.

1.3.“Awardee Background IP” has the meaning described in Clause 5.1.

1.4.“Background IP” has the meaning described in Clause 5.1.

1.5.“Budget” means the schedule of funds to be paid by CEPI for the Project
activities in the Work Packages identified in Annex D, as may be amended from
time to time.

1.6.“Commercial Benefits” has the meaning described in Clause 15.1.

1.7.“Cost of Goods” (or “COGs”) means [***] in conformity with relevant U.S.
GAAP or IFRS accounting principles.

1.8.“Enabling Rights” means rights to Intellectual Property and Project Results
that could be asserted by Awardee to block CEPI from exercising its rights under
Clause 13 of this Agreement. For purposes of this Agreement, Enabling Rights
also includes the contractual rights under contracts executed for the Project
that control the use of such items, for example, in material transfer
agreements.

1.9.“Equitable Access Plan” has the meaning described in Clause 14.11.

1.10.“Field” means the public health vaccine response to the Outbreak and to
other coronaviruses against which a Project Vaccine may be at least partially
cross-protective.

1.11.“Financial Report” has the meaning described in Clause 3.7.

1.12.“Integrated Product Development Plan” (or “iPDP”) means one or more Work
Packages that collectively include the various activities, deliverables,
milestones, phases, risks and timelines associated with the Project. The initial
iPDP is set forth as Annex C.

1.13.“Intellectual Property” (or “IP”) means the intangible property rights
claiming or covering the discoveries, inventions and materials as well as the
works of authorship made by Awardee under the Project, such as copyrights,
patents and trademarks.

1.14.“Joint Monitoring and Advisory Group” or “JMAG” has the meaning described
in Clause 2.3.

1.15.“LMICs” means “Low and Middle Income Countries” as defined by the
Organisation for Economic Co-operation and Development as may be updated from
time-to-time.



-4-

--------------------------------------------------------------------------------

1.16.“Outbreak” means the COVID-19 outbreak caused by the SARS-CoV-2 virus or
any strain, mutations and related recurrences of such virus.

1.17.“Project” means Awardee’s activities under this Agreement, as are described
in the Team Charter, Work Package(s) and Budget.

1.18.“Project Continuity Plan” has the meaning described in Clause 13 “Project
Data” has the meaning described in Clause 9.1.

1.19.“Project Expansion” means the inclusion of additional Project activities to
be undertaken by Awardee through an additional Work Package(s) as may be related
to expanding activities or accelerating the timeline for research and
development, clinical trials, manufacturing, production of product stockpiles,
and the like.

1.20.“Project Materials” has the meaning described in Clause 9.2.

1.21.“Project Results” means all of the tangible results that are made or
developed by Awardee under the Project, including the Project Vaccine, and
directly related to such Product Vaccine, assays necessary for Project Vaccine
production, whether in whole or in components, protocols used in Project Vaccine
clinical or non-clinical evaluation, Project Data, and Project Materials.

1.22.“Project Vaccine” means Awardee’s lead vaccine candidate against
SARS-CoV-2, as described in the iPDP in any form or dosage of pharmaceutical
composition or preparation.

1.23.“Public Health License” means a grant by Awardee to CEPI of all relevant
rights under Project Results, Enabling Rights and Background IP for use in the
Field by CEPI as described in Clause 13.

1.24.“Ready Reserve of Clinical Trial Material” has the meaning described in
Clause 12.1.

1.25.“Stage Gate” means a mutually agreed “go/no go” decision point to continue
a given Work Package or to commence activities in another Work Package.

1.26.“Step 1 Agreement” means the agreement between the Parties covering the
[***] of the Project effective March 8, 2020.

1.27.“Subawardees” has the meaning described in Clause 2.6.

1.28.“Sub-Grant Awardees” has the meaning described in Clause 2.6.

1.29.“Team Charter” has the meaning described in Clause 2.1.

1.30.“Technical Report(s)” has the meaning described in Clause 2.4.

1.31.“Third Party Background IP” has the meaning described in Clause 5.1.

1.32.“Third Party Code” has the meaning described in Clause 11.2.



-5-

--------------------------------------------------------------------------------

1.33.“Trusted Collaborator” has the meaning described in Clause 13.2.

1.34.“Trusted Manufacturer” has the meaning described in Clause 13.2.

1.35.“Work Package(s)” means a discrete set of activities in an iPDP as
identified in Annex C. Additional Work Package(s) may be agreed to by the
Parties after the Effective Date, which, upon execution by both Parties, shall
be annexed to and become a part of this Agreement.

2.

Project Management and Organization:

2.1.Team Charter. The Project shall be managed by the Parties as described in
the Team Charter in Annex B.

2.2.iPDP and Work Packages. The Project shall be described in an iPDP in Annex C
and organized into one or more Work Packages, having an associated Budget
attached in Annex D. The Parties may agree to multiple Work Packages as of the
Effective Date, some of which shall be pursued in parallel, others of which
shall commence upon the occurrence of Stage Gates and others being optional and
exercisable in CEPI’s discretion. A Work Package may include one or more Stage
Gates. Additional Work Packages may be added as additional annexes to this
Agreement as agreed in writing by the Parties pursuant to Section 21.6. Work
Packages may also be modified or extended with mutual written consent pursuant
to Section 21.6.

2.3.Joint Monitoring and Advisory Group. The Team Charter establishes a joint
monitoring and advisement group (“JMAG”) that shall meet and interact regularly
on a [***] basis to advance the Project. The JMAG shall undertake to provide
coordinated efforts by CEPI and Awardee to: (i) facilitate communications
between the Parties; (ii) review the progress of the Project; (iii) discuss
substantial proposed changes in the scope or conduct of applicable clinical and
animal studies; (iv) discuss clinical trial protocols, publications and
regulatory submissions; (v) coordinate the sharing of any Project Results
identified in a Work Package as intended for use by other CEPI awardees; (vi)
review and update the Project Continuity Plan; (vii) review and update the
Equitable Access Plan; and (viii) discuss plans, as appropriate, for the
development of manufacturing and its scale-up and scale-out.

2.4.Technical Reports and Access to Project Results. Awardee shall disclose
Project Results informally to CEPI’s Project Lead, at meetings of the JMAG and
through regular written reports of progress made under the iPDP using a template
provided by CEPI (“Technical Reports”), within [***] of a Project’s [***].
Awardee also shall make Project Results available to CEPI as described in the
iPDP or otherwise as may reasonably be requested.

2.5.Stage Gates. When Awardee believes that a Stage Gate in a Work Package will
be achieved, Awardee shall notify the JMAG, [***] provide relevant information
and request a meeting of CEPI’s committee authorized to assess completion of
Stage Gates (“Stage Gate Review Committee”). Awardee’s Project Manager shall
coordinate with CEPI’s Project Manager to schedule the Stage Gate Review
Committee meeting to be held no more than [***] after the request. CEPI shall
notify Awardee of the Stage Gate Review Committee’s decision no more than [***]
after its meeting. If the Stage Gate Review Committee agrees that a Stage Gate
has been successfully achieved, the JMAG shall [***] authorize Awardee to
continue previously agreed Work Package activities. When a Stage Gate has not
been achieved to the reasonable



-6-

--------------------------------------------------------------------------------

satisfaction of the Stage Gate Review Committee, the JMAG shall [***] discuss in
good faith how to address this and whether amendments to the relevant Work
Package would address the issue or increase the probability of a successful
outcome to the Project.

2.6.Affiliates and Subawardees. Awardee’s activities may be undertaken by
Affiliates and contracted third parties (collectively, “Subawardees”) that are
identified in a Work Package or reasonably approved by JMAG. Awardee shall be
responsible for the acts and omissions of all of its Subawardees. Awardee shall
ensure that: (i) Subawardees engaged as procurements pursuant to Clause 14 of
the Third Party Code agree to the terms of the Third Party Code applicable to
their activities; and (ii) Subawardees engaged as sub-grant awardees pursuant to
Clause 15 of the Third Party Code (“Sub-Grant Awardees”) agree to be subject to
the Third Party Code and to all of the obligations applicable to Awardee under
this Agreement, including obligations for the auditing, inspections, record
keeping, use of funds and all other compliance obligations as are applicable to
Awardee under this Agreement.

2.7.Services Provided by Other CEPI Funding Recipients. Awardee acknowledges
that a particular Work Package may require a further contract to be negotiated
directly between Awardee and another recipient of CEPI funding, through which
certain Services are provided directly to Awardee.

2.8.[***] Awardee shall use [***] to achieve the objectives and timelines of
each Work Package and to meet each Stage Gate in a Work Package within the
agreed timeframe, it being understood that neither Party can assure a positive
technical outcome for any Work Package.

3.

Use of Funds; Procurement; Project Records:

3.1.Use and Management of Funds. The Budget sets for the funding for each Work
Package. Awardee shall use funding from CEPI only in accordance with a Work
Package unless otherwise agreed by CEPI in advance. Awardee shall manage CEPI
funds with financial controls and practices consistent with U.S. GAAP and
further in compliance with CEPI’s policies and procedures as described in Clause
11.2 of this Agreement, which include CEPI’s Third Party Code, Cost Guidance and
related procurement policies.

3.2.Procurement. All procurement by Awardee and Sub-Grant Awardees shall be
conducted under the best practice regime for procurement activities within the
territory where that procurement is taking place and also in compliance with
Clause 11.2 of this Agreement.

3.3.Payments. Payments under this Agreement shall be made in U.S. dollars ($) to
Awardee’s bank account identified on the Agreement Summary. CEPI shall make
payments [***] identified in the Budget and shall make adjustments to the
initial payment hereunder to accommodate any funds carried forward from the Step
1 Agreement. Awardee shall be entitled to submit a payment request form to CEPI
upon execution of this Agreement and thereafter [***]. Tranches of funding for
each payment request under this Agreement shall be paid by CEPI [***] after
receipt of all of the following: (i) payment request by Awardee; (ii) any [***]
Technical Report due at the time of the payment request; and (iii) any [***]
Financial Report due at the time of the payment request, each to be submitted
using templates provided by CEPI. Payments may be adjusted to reflect any [***]
as well as any [***] as noted in the Financial Report.



-7-

--------------------------------------------------------------------------------

3.4.Delayed Payments. CEPI may delay or condition a payment if:

(a)Awardee has not achieved a material milestone in accordance with the iPDP by
the agreed time, unless such delay has been approved by the JMAG in accordance
with the Team Charter or otherwise by CEPI;

(b)CEPI has been notified by Awardee that it or any Subawardees are no longer in
compliance with the representations and warranties in Clause 16 at the time the
payment tranche is requested; or

(c)Awardee has not reasonably completed the payment request form or submitted
reasonably satisfactory [***] Technical Reports and Financial Reports.

3.5.Hold on Payment During a Material Breach. CEPI is not obliged to pay any
tranches of funding for any Work Package for so long as Awardee is in breach of
a material obligation under this Agreement.

3.6.Retained Final Payment. CEPI shall retain [***] identified in the Budget and
release it within [***] days after accepting Awardee’s final Technical Report
and Financial Report. Within [***] of CEPI’s receipt of the both the Technical
Report and Financial Report, CEPI shall notify Awardee of CEPI’s acceptance or
rejection of such report(s).

3.7.Financial Reports. Awardee shall provide reports of its expenditures under
the Budget with supporting documentation and using a template provided by CEPI
(“Financial Reports”) within [***] of a Project’s [***], such other date(s) as
may be identified in the Budget. Awardee shall submit a final Financial Report
within [***] after the completion of any Work Package.

3.8.Project Records. Awardee shall keep accurate records of its Project
activities and expenditures under each Work Package and retain them for [***]
after termination of this Agreement.

3.9.Access to Financial Records. During the term and for a period of [***] after
expiration or termination of this Agreement, CEPI, or its designee (which shall
be a internationally recognized certified public accounting firm, not engaged on
a contingent basis), and at CEPI’s reasonable cost, shall have on-site access to
inspect Awardee’s Project-related financial records once annually upon at least
[***] advance notice. Such inspections shall be conducted during normal
operating hours in a manner to minimize disruption to Awardee’s business. For
clarity, access to such records also shall be provided to records related to
Cost of Goods as described in Clause 14.

3.10.Project Financial Audits. During the term and for a period of [***] after
expiration or termination of this Agreement, if requested by CEPI, and at CEPI’s
reasonable cost, [***] notice, Awardee’s external auditors shall conduct a
Project audit in accordance with ISA800 and/or ISA805 and like standards and
provide CEPI with audited statements. Such requests shall not occur more
frequently than [***] and will be conducted during normal operating hours in a
manner to minimize disruption to Awardee’s business.



-8-

--------------------------------------------------------------------------------

4.

Changing Project Scope, Timelines or Funding as Outbreak Develops:

4.1.Changing Project Scope. The Parties acknowledge the possibility that, as the
Outbreak develops in ways not foreseen in the initial Work Package(s), a Project
Expansion may become essential. For example, the extent or severity of the
Outbreak may increase, the Project Vaccine may be prioritized by public health
authorities for clinical studies and/or manufacture or advances in vaccine
technology may permit acceleration of the Project. Alternatively, it may become
necessary for CEPI to limit Project scope or defer certain activities. For
example, the WHO may determine that the Outbreak is no longer a Public Health
Emergency of International Concern (“PHEIC”), third party products may be
prioritized for development or deployment by an international decision-making
process, CEPI may need to focus its resources on other product in its portfolio,
or the Project Vaccine may not appear to meet Outbreak response needs.

4.2.Implementing Changes in Project Scope or Timing. At the request of either
Party, and as a matter of urgency, the Parties shall discuss in good faith: (i)
whether a Project Expansion may be undertaken at CEPI’s cost through
modification of an existing Work Package, approval of an additional Work Package
or utilization of the Project Continuity Plan in Clause 13; or (ii) how best to
limit Project scope or defer certain activities in a Work Package. For clarity,
during the Outbreak, CEPI reserves the right to terminate a Work Package if this
is necessary in its sole discretion, provided CEPI pays Awardee all costs
incurred or obligated to date and including any non-cancellable costs under such
Work Package, and also provided that, if requested by CEPI, Awardee shall
reasonably demonstrate the incurred, obligated or non-cancellable nature of such
costs.

4.3.Participation By Other Funders. Other funders may offer to fund certain
parts of a Work Package or a Project Expansion. Additional funding mechanisms
may become available to either Party. The Parties shall, in good faith,
facilitate such participation and appropriate revisions to relevant Work
Packages and the Budget, as well as managing any potentially conflicting
commitments.

5.

Ownership of Project Results; Intellectual Property:

5.1.Background IP. Awardee shall retain ownership of its intellectual property
existing as of the Effective Date, or developed or acquired independently of the
Project during the term of this Agreement (“Awardee Background IP”) and licenses
to third party intellectual property secured prior to the Effective Date [***]
(“Third Party Background IP” which, along with Awardee Background IP, shall be
referred to as “Background IP”), and nothing in this Agreement shall be deemed
to assign any ownership in, or grant a license to, CEPI with respect to such
Background IP; except for the limited license rights otherwise expressly
provided herein for the Public Health License.

5.2.Ownership of Project Results. Awardee shall own the rights to Project
Results.

5.3.Ownership of Intellectual Property. Awardee shall own all Intellectual
Property. Upon request [***] Awardee shall update CEPI regarding the status of
Intellectual Property rights sought and obtained. Awardee shall have the right,
but not the obligation, to seek IP protection at its own cost.



-9-

--------------------------------------------------------------------------------

5.4.Third Party IP. The Parties shall notify each other [***] regarding any
third party IP they become aware of that might impact Awardee’s ability to
perform its obligations under this Agreement and activities contemplated under
the Project Continuity Plan and Equitable Access Plan. The Parties shall
cooperate in good faith to resolve any such matters.

6.

Clinical Studies:

6.1.Clinical Trials. If any Work Package includes research involving human
subjects, such activities must comply with applicable laws and regulations,
including requirements related to use of clinical data outside of the country in
which a given clinical trial is conducted. Clinical trials also shall comply
with CEPI’s policies and procedures in Clause 11.2, which include CEPI’s
Clinical Trials Policy.

6.2.Clinical Trial Protocols. Awardee shall be responsible for clinical trial
protocol development and shall consult reasonably in advance with CEPI and/or
CEPI’s designee regarding clinical trial protocols before they are finalized or
submitted to institutional review boards, ethics committees or regulatory
authorities.

6.3.Clinical Data. The data arising in the conduct of a clinical trial shall be
collected in a way that ensures that each subject, prior to enrolment and in
accordance with all applicable laws and regulations, including all applicable
data protection and privacy requirements, provides informed consent to allow:

(a)direct access to her or his medical records;

(b)the processing of data relating to her or him and to the movement of that
data to other countries, including countries outside of the European Economic
Area;

(c)the transfer of such data to Awardee;

(d)the transfer of anonymised data to CEPI and/or CEPI’s designee;

(e)the collection and use of clinical trial data (duly anonymised and, at CEPI’s
request, blinded) for the purposes of this Agreement;

(f)the collection and use of biological samples and the use of data (duly
anonymised and, at CEPI’s request, blinded) derived from such samples by CEPI or
its designated Assessors for the purposes of this Agreement; and

(g)the use of such data for the purpose of obtaining approval from applicable
regulatory agencies.

6.4.Sponsorship and Management of Clinical Trials. Awardee shall be the sponsor
of any clinical trial (unless CEPI and Awardee otherwise agree in writing), and
shall be responsible for obtaining and maintaining all regulatory approvals
(including ethical committee approvals) necessary or reasonably useful for the
conduct of the clinical trial. In addition, Awardee shall establish an internal
Trial Steering Committee (TSC) and a Safety Monitoring Committee or Data Safety
Monitoring Board, as applicable (either, a DSMB). Awardee shall, consistent with



-10-

--------------------------------------------------------------------------------

DSMB charter documents, permit a CEPI representative or designee to: (i) attend
meetings of DSMB for the clinical trial as an observer (either in person or by
electronic means); and (ii) receive all papers that a member of the DSMB would
be entitled to receive. The foregoing obligation shall not apply to the extent
CEPI’s attendance at a meeting or receipt of papers would jeopardize the
integrity/blinded nature of an ongoing clinical trial; during an ongoing
clinical trial, Awardee will provide CEPI open session DSMB documents, DSMB
recommendation forms and other “open” documents and after a clinical trial is
unblinded, CEPI may receive papers that a member of DSMB would be entitled to
receive.

6.5.Safety Notifications. Awardee shall notify the JMAG in writing [***]
following any single safety event of concern or a series of safety events
considered by the DSMB as relevant in relation to the Project Vaccine and at
least within [***] after such event or series of events becomes known to
Awardee.

6.6.Registration of Clinical Trials: Awardee shall publish details of any
clinical trial in a publicly accessible clinical trial register, where patient
privacy is upheld, as required under law and, as applicable, prior to the
commencement of patient recruitment for such clinical trial.

6.7.Priority for Clinical Trials. Awardee acknowledges that the pool of subjects
available in areas of Outbreak to participate in a clinical trial to test
products may be limited. Accordingly, if WHO, CEPI or a regulatory authority in
the area where the clinical trial is to be conducted determines that a product
other than a Project Vaccine has substantially greater potential and should be
prioritized instead for a particular clinical trial, Awardee shall abide by such
determination and shall not proceed with a clinical trial of such Project
Vaccine unless required to do so by a relevant regulatory authority and Awardee
shall be reimbursed for its costs, including non-cancellable costs, incurred
resulting from such determination to not proceed.

6.8.Potential WHO Clinical Trials. Awardee shall not unreasonably decline a
request to participate in a Phase IIb or III clinical trial as requested by WHO
and/or CEPI to compare the Project Vaccine with other COVID-19 vaccine
candidates, under a Project Expansion.

7.

Regulatory Activities:

7.1.Regulatory Activities. Awardee shall pursue the regulatory activities
described in the iPDP and associated Work Package(s).

7.2.Meetings with Regulatory Authorities. Awardee shall invite a CEPI or its
designee to observe all material interactions between Awardee and regulatory
authorities relating to a Project Vaccine. At CEPI’s reasonable request, Awardee
shall request a meeting with regulatory authorities to deal with any significant
unresolved issues.

7.3.Regulatory Filings. Awardee shall consult regularly with CEPI regarding
regulatory strategy for a Project Vaccine and shall provide advance copies of
all regulatory submissions for review and comment by CEPI no later than [***]
prior to their contemplated submission to a regulatory authority. If a final
version is not available by [***] prior to submission, then a mature draft
version can be submitted to CEPI for review at that time. Additionally, Awardee
shall put copies of the following on a confidential electronic archiving service
designated CEPI:



-11-

--------------------------------------------------------------------------------

(a)all submissions to regulatory authorities and regulatory filings in respect
of a Project Vaccine together with all data included or referenced therein
(other than ministerial submissions that do not involve safety or efficacy
issues); and

(b)material documents and information exchanged between any regulatory authority
and the Awardee relating to a Project Vaccine.

7.4.Product Development Standards. To the extent applicable to the Project,
Awardee shall comply with Good Laboratory Practices, Good Clinical Practices,
and Good Manufacturing Practices.

7.5.Other Access and Cross References. Awardee shall provide access to other
regulatory files and records in good faith and as appropriate to achieve the
objectives of this Agreement. For clarity, this may include permission to cross
reference master files related to the platform on which the Project Vaccine is
produced.

8.

Animal Studies:

8.1.Animal Studies. If any Work Package includes research involving animals,
such activities must comply with applicable laws and regulations, and with
CEPI’s policies and procedures in Clause 11.2, which include CEPI’s Use of
Animals Policy.

8.2.Approvals. Awardee shall obtain and maintain all regulatory approvals
(including ethical committee approvals) necessary or reasonably useful for the
conduct of research involving animals.

9.

Dissemination of Project Results; Publication:

9.1.Dissemination of Project Data. Awardee shall disseminate pre-clinical and
clinical trial data (including any negative results, animal model deaths and any
toxicology study issues) produced under the Project (collectively, “Project
Data”), as described in the iPDP and this Agreement or as otherwise agreed by
the JMAG.

9.2.Dissemination of Project Materials. Awardee shall disseminate biological
samples, Project Vaccines, and other tangible materials produced under the
Project (collectively, “Project Materials”) as described in the iPDP and this
Agreement or as otherwise agreed by the JMAG. If Awardee develops animal models
under the Project, they shall also be considered Project Materials and
disseminated as described in the iPDP and this Agreement or as otherwise agreed
by the JMAG.

9.3.Dissemination of Project Results to the Broader Outbreak Community. As
described in the iPDP and elsewhere in this Agreement, or as otherwise agreed by
the JMAG, and subject to the payment by CEPI of actual costs and reasonable
protection for Awardee’s rights under this Agreement, Awardee shall disseminate
Project Results (excluding any chemistry, manufacturing and controls (“CMC”)
data, or any information that would violate relevant privacy laws, or any
information that Awardee can reasonably demonstrate to CEPI is sensitive and
should not be so disseminated) with the broader Outbreak research community,
such as disease-specific assays



-12-

--------------------------------------------------------------------------------

and standards, animal models, correlates of protection or risk, or diagnostics
and epidemic preparedness mechanisms.

9.4.Dissemination of Project Data to Countries Hosting Clinical Studies. Subject
to reasonable protection for Awardee’s rights under this Agreement, Awardee
shall, to the extent it has the legal right to do so, make all Project Data
(excluding any chemistry, manufacturing and controls (CMC) data), such as
results of disease-specific assays, animal models, correlates of protection or
risk, or diagnostics and epidemic preparedness mechanisms arising from such
clinical trial available to that country’s Ministry of Health or equivalent.

9.5.Publication of Project Data for the Outbreak Research Community. Project
Data shall be shared rapidly with the broader community, consistent with
Awardee’s requirements as a public company, in accordance with (i) WHO’s 2016
Guidance for Managing Ethical Issues in Infectious Disease Outbreaks; (ii) WHO’s
2016 Guidance on Good Participatory Practices in Trials of Interventions Against
Emerging Pathogens; (iii) and Wellcome Trust’s Statement on Sharing Research
Data and Findings Relevant to the Coronavirus (COVID-19) Outbreak to which CEPI
is a signatory.

9.6.Clinical Trial Data. CEPI’s Clinical Trials Policy requires that clinical
data and results (including negative results) must be disclosed publicly in as
close to real time as possible. Accordingly, such data must be shared through an
easily discoverable existing public route (website or system) that includes a
metadata description, where patient privacy is upheld, and the system follows a
request-for-information approach (where requests are fulfilled subject to an
independent review and approval step). Clinical trial data shall be submitted
for publication within twelve (12) months after each final study report or
report submitted to CEPI. During the same time period, Awardee shall make the
results available to the relevant country’s Ministry of Health or equivalent.
The clinical trial ID or registry identifier code/number shall be included in
all publications of clinical trials.

9.7.Open Access. CEPI requires “Open Access” for Project Data. This means that a
copy of the final manuscript of all research publications, journal articles,
scholarly monologues and book chapters published under this Clause 9 must be
deposited into PubMed Central (or Europe PubMed Central) or otherwise made
freely available upon acceptance for publication or immediately after the
publisher’s official date of final publication. Moreover, all peer-reviewed
published research that is funded, in whole or in part, by CEPI shall be
published in accordance with the principles of Plan S (“Accelerating the
transition to full and immediate Open Access to scientific publications”), a UK
and European data sharing initiative for research funded by public grants.

9.8.Statement of Support in Publications. All such publications shall include a
statement that the work was “supported, in whole or in part, by funding from
CEPI” (or words to the same effect) and shall credit, where appropriate, the
country in which any clinical trials were performed.

10.

Independent Assessors:

10.1.Independent Assessors. As described in a Work Package or as otherwise
reasonably required by CEPI, CEPI may engage one or more independent third-party
laboratories or



-13-

--------------------------------------------------------------------------------

collaborators (“Assessors”), in confidence and at CEPI’s expense, to evaluate
Project Results, including the Project Vaccine, in order to provide CEPI with
directly comparable evaluations of similar materials produced under CEPI’s
portfolio of awarded projects. The results of the testing, analysis,
meta-analysis or other assessments shall be subject to the confidentiality
obligations under this Agreement. CEPI shall provide to the Awardee access to
the results of such analysis or assessment relevant to Awardee’s activities
under the Project, including information regarding the methodology of the
overall analysis or assessment and rationale for conclusions reached under such
analysis or assessment sufficient to give context to such results, as well as
reasonable access to discuss the same with any such Assessors. For clarity, one
of CEPI’s assessors is the Task Force for Global Health and its SPEAC team of
vaccine safety experts.

10.2.Awardee Cooperation. Awardee shall provide reasonable assistance to CEPI
and any designated Assessor, including:

(a)ensuring that any samples to be transferred or exported by or on behalf of
Awardee from a clinical trial site or sample storage site are transferred and/or
exported pursuant to the terms and conditions of a suitable to-be-agreed-upon
material transfer agreement to be entered into between Awardee and the Assessor
in addition to any other applicable laws and regulations.

(b)cooperate in regard to data analysis, to the extent relevant under a given
Work Package, by CEPI’s Assessor by:

(i)providing data or other information generated under this Agreement to CEPI’s
designated Assessor as CEPI shall request, including data regarding CMC,
formulation or the results of any of its pre-clinical or clinical trials (duly
anonymized and, upon CEPI’s request, blinded) and other documents and
information such as study protocols, case report forms needed to develop
standardized approaches and tools for safety data management;

(ii)providing CEPI’s designated Assessor with other data (duly anonymised and,
upon CEPI’s request, blinded) as CEPI may reasonably request in order to conduct
comparative assessments; and

(iii)providing CEPI’s designated Assessor with clinical trial data (duly de-
identified and, at CEPI’s request, blinded) for the purposes of signal detection
or meta-analyses of safety data (including across product candidates).

11.

Compliance:

11.1.Compliance with Applicable Laws. Awardee shall comply with the laws and
regulations that are applicable to the activities performed under the Project.

11.2.Compliance with CEPI’s Policies and Procedures. Awardee shall comply with
those CEPI policies and procedures communicated to Awardee as they apply to the
activities performed under the Project and the use of CEPI funds. As of the
Effective Date of this Agreement, these policies and procedures consist of the
Third Party Code and Cost Guidance. For clarity, the Third Party Code is a
periodically updated, consolidated statement of CEPI’s



-14-

--------------------------------------------------------------------------------

mission and vision, which further describes and incorporates various CEPI
policies, procedures and requirements applicable to recipients of CEPI funds.
The Third Party Code also describes requirements for procurements and
sub-grants. For avoidance of doubt, Awardee shall be considered to have
satisfied the Procurement Requirements of Article 14 of the Third Party Code in
regard to those procurements/activities in the Budget or a Work Package for
which Awardee has specifically identified a Subawardee. The Cost Guidance
describes CEPI’s principles regarding eligible direct and indirect costs,
non-eligible costs, and valuing in-kind contributions. CEPI shall advise Awardee
from time-to-time of material changes to such policies and procedures.

11.3.Compliance Audit. Upon at least [***] notice, CEPI, or an auditor appointed
by CEPI (which shall be an internationally recognized certified public
accounting firm, not engaged on a contingent basis) shall be entitled to audit
no more than [***] and at CEPI’s reasonable cost, Awardee’s performance of its
compliance obligations under this Agreement. Such audits will be conducted
during normal operating hours in a manner to minimize disruption to Awardee’s
business.

12.

Ready Reserve of Clinical Trial Material:

12.1.Ready Reserve. Unless already addressed by a Work Package, CEPI may request
that Awardee undertake the manufacturing and maintenance of a Ready Reserve of
Clinical Trial Material through an additional Work Package or Project Expansion,
which may include doses from consistency batches. For purposes of this
Agreement, a “Ready Reserve of Clinical Trial Material” means a quantity of
doses for potential use in a clinical trial of the Project Vaccine, which has
not yet received a marketing approval. Such Ready Reserve of Clinical Trial
Material may be used for further clinical trials, to advance product development
and for emergency use subject to the necessary regulatory approvals or consents,
in each case in emergency situations based on national or international guidance
(such as by the WHO) or in such other manner as CEPI may reasonably determine.
An additional Work Package covering such activities shall be negotiated [***]
and in good faith by the Parties.

12.2.Management of Ready Reserve. The Parties agree that CEPI may delegate the
management of the Ready Reserve of Clinical Trial Material to WHO or other CEPI
designee.

13.

Project Continuity:

13.1.Awardee Contingency Plan. [***] Awardee shall create and maintain a
contingency plan, reasonably approved by CEPI, to address the possible impacts
of the COVID-19 pandemic on its own organization as relates to the Project, as
described in the iPDP.

13.2.Project Continuity Plan. Because of the exigent nature of the Outbreak, the
iPDP shall include a Project Continuity Plan that, at a minimum, shall address
the following items:

(a)responsibilities and level of access on the part of other collaborators,
Subawardees and consortium members, if any, to Project Results and Enabling
Rights;



-15-

--------------------------------------------------------------------------------

(b)management of key Project Materials through participants in the Project and
other entities such as the BioEscrow® deposit service of the American Type
Culture Collection;

(c)identification of a proposed third party, for example, a Subawardee, under
contract to Awardee that is capable of performing the activities in agreed Work
Packages, Additional Work Packages or a Project Expansion (“Trusted
Collaborator”), in the event that Awardee is unable to continue its activities
under this Agreement or declines CEPI’s request to undertake additional Work
Packages or a Project Expansion; and

(d)at least a preliminary identification of one or more geographically dispersed
manufacturing sites, under contract with Awardee, to produce Project Vaccine for
use in the Field (“Trusted Manufacturer”). Awardee shall make a final
designation of one or more Trusted Manufacturers, in consultation with CEPI, and
prior to the start of a Phase II clinical trial.

13.3.Alternative Designations by CEPI. If Awardee does not designate a Trusted
Collaborator and/or Trusted Manufacturer, or they notify Awardee that they are
no longer available, then CEPI may propose a Trusted Collaborator or Trusted
Manufacturer to Awardee. Neither Party may unreasonably decline to accept the
designation of a proposed Trusted Collaborator under Clause 13.2 or this Clause
13.3. Once designated and under contract to pursue Project activities, a Trusted
Collaborator and Trusted Manufacturer shall be a Subawardee for the purposes of
this Agreement.

13.4.Public Health License. Subject to the terms of this Agreement, Awardee
hereby grants a worldwide and royalty free Public Health License to CEPI, on the
condition that CEPI may only exercise the rights granted under the Public Health
License in the event that:

(a)CEPI is not in material breach of its obligations under this Agreement;

(b)the Project Vaccine has achieved licensure with at least one regulatory body
(including but not limited to emergency licensure); and

(c)one or more of the triggers set out in Clause 13.5 has occurred.

CEPI shall be entitled to sublicense Project Results, Enabling IP and Background
IP included in the Public Health License in accordance with this Clause 13. Each
sublicense shall be in writing and CEPI shall require that each sublicensee
complies with the terms of the Public Health License, and if receiving a
sublicense to Third Party Background IP, also complies with the terms of the
Third Party Background IP license agreement. If a license to Third Party
Background IP does not permit further sublicensing by CEPI, Awardee agrees to
directly grant CEPI’s designee a sublicense consistent with the Public Health
License, provided such third party designee agrees to comply with the terms of
the Third Party Background IP license agreement, including, without limitation,
any payment of sublicense fees attributable to such sublicense grant. CEPI will
remain responsible and liable for the performance of sublicenses under such
sublicensed rights to the same extent as if such activities were conducted by
CEPI.



-16-

--------------------------------------------------------------------------------

13.5.Public Health License Triggers. Consistent with Clause 13.4, CEPI’s right
to exercise the Public Health License shall be satisfied when:

(a)Awardee declines to participate in an Additional Work Package or Project
Expansion as requested by CEPI, either directly or indirectly through a
Subawardee;

(b)CEPI and Awardee agree, in good faith, that Awardee shall not be able to
perform the activities under an agreed Work Package, either directly or
indirectly through a Sub awardee;

(c)Awardee is in material breach of this Agreement or the Equitable Access Plan
and has not cured such breach within [***] days of notification of such breach
by CEPI unless otherwise mutually agreed; or

(d)the Agreement is terminated by CEPI pursuant to Clause 19.2(a)-(b) (default
or insolvency) or 19.3(c) - (e) (unavailability to perform Project activities,
failure to satisfy payment criteria or fraud).

13.6.Agreement between CEPI and the Trusted Collaborator or Trusted
Manufacturer. In the event that the Public Health License is exercised, CEPI may
request assignment of the relevant Trusted Collaborator or Trusted Manufacturer
contracts from Awardee or, at CEPI’s option, endeavour to reach agreement
directly with the Trusted Collaborator and/or Trusted Manufacturer, as the case
may be, to perform such activities as CEPI may deem necessary. At CEPI’s
request, Awardee shall use [***] to facilitate the conclusion of a direct
contractual relationship between the Trusted Collaborator or Trusted
Manufacturer, as the case may be, and CEPI. If those negotiations do not result
in an agreement in [***], then CEPI may grant rights under its Public Health
License to a third party unilaterally designated by CEPI as a Trusted
Collaborator or Trusted Manufacturer, without approval from Awardee.

13.7.Effects of Exercise of the Public Health License. Upon exercise of the
Public Health License and written notice to Awardee, Awardee [***] shall:

(a)provide CEPI with an updated list of Enabling Rights and applicable
Background IP, along with an invoice for any payments due under any license
agreement for Third Party Background IP attributable to the grant of the Public
Health License to CEPI or a sublicensee;

(b)provide CEPI with a good faith schedule of key technology transfer activities
and estimated costs for the technology transfer in Clause 13.6;

(c)[***] transfer to the Trusted Collaborator and/or Trusted Manufacturer, as
the case may be, and at CEPI’s reasonable cost, all Project Results, Project
Materials described in Clause 13.2(b), all guidance, information, materials and
assistance reasonably required to accomplish the Project activities identified
by CEPI; and

(d)shall be deemed to have covenanted not to sue CEPI or designee for the
exercise of the Public Health License.



-17-

--------------------------------------------------------------------------------

14.

Equitable Access:

14.1.Commitment to Equitable Access. CEPI is committed to achieving equitable
access to the results of all CEPI-supported programmes pursuant to the
“Equitable Access Policy” referenced in CEPI’s Third Party Code. Equitable
Access means that a Project Vaccine is available first to populations at risk
when and where they are needed at affordable prices. For clarity, it is CEPI’s
intention that the price of a Project Vaccine shall be commercially sustainable
to the manufacturer.

14.2.Project Vaccine Registration. Awardee shall cooperate with CEPI, and at
CEPI’s cost, take such actions as are mutually agreed to register Project
Vaccines in countries identified as priorities. If Awardee is not the license
holder for purposes of registration in a given country, then Awardee shall be
responsible for ensuring that its Subawardee facilitate such registrations as
requested by CEPI. Awardee shall utilize WHO pre-qualification or similar
registrations systems to the extent available.

14.3.Global Allocation. It is the Parties’ expectation that a global allocation
and purchasing entity (the “Global Allocation Body”) shall be constituted within
six (6) months after the Effective Date of this Agreement to purchase, allocate,
and direct the distribution of COVID-19 vaccines including Project Vaccine.
Awardee, will negotiate, in good faith a separate agreement or purchase order to
supply Project Vaccine as may be required by the Global Allocation Body in such
agreement or purchase order to the Global Allocation Body during the Pandemic
Period and after the Pandemic Period for LMICs. For the purposes of this
paragraph “Pandemic Period” means the period of time between the date that WHO
declared COVID-19 to be a PHEIC (that is, 30 January 2020) and the date that WHO
declares the PHEIC to have ended including any period of a COVID-19 pandemic
re-emergence as declared by the WHO.

14.4.Pandemic Period Production and Supply. During the Pandemic Period, Awardee
shall:

(a)produce Project Vaccine as described in the Work Package(s), if not greater;

(b)provide the JMAG with a regularly updated [***] statement of its actual
capacity and a forecast of its planned capacity for manufacturing of Project
Vaccine;

(c)provide the JMAG with [***] advance written notice of each manufacturing run
for the Project Vaccine;

(d)supply up to [***] of the quantity of the Project Vaccine produced for
purchase by the Global Allocation Body pursuant to Clause 14.3 during the
Pandemic Period. For clarity, Awardee may not allocate or obligate Project
Vaccine doses to other third parties during the Pandemic Period that conflicts
with its obligations under this Clause 14; and

(e)discuss in good faith with JMAG how to achieve its requirements for doses of
Project Vaccine, including any potential increase in Awardee’s manufacturing
capacity.

14.5.Post-Pandemic Period Production and Supply. After the Pandemic Period,
Awardee shall continue to produce and supply Project Vaccine for purchase as
required by the Global Allocation Body pursuant to Clause 14.3.



-18-

--------------------------------------------------------------------------------

14.6.Pricing Objectives. The Parties acknowledge that the price of the Project
Vaccine is critical to achieving Equitable Access during the Pandemic Period.
Accordingly, Awardee agrees that its pricing shall be reasonable to achieve
Equitable Access for populations in need of a Project Vaccine as well as an
appropriate return on investment for vaccine manufacturers that make on-going
supply commercially sustainable. The Parties acknowledge that the availability
of pandemic insurance as described in Clause 17.7 shall be a relevant cost
factor in Equitable Access. For clarity, the purchase of Project Vaccine by the
Global Allocation Body or by any other purchasing agent(s) designated by CEPI
shall be considered to have satisfied the pricing requirements for Equitable
Access.

14.7.Costs and Sales. Consistent with the commitments in Clauses 14.4 to 14.6,
Awardee shall:

(a)provide written [***] updates to the JMAG regarding its COGs for Project
Vaccines and discuss relevant product development decisions that could affect
COGs; and

(b)sell the Project Vaccine doses to the Global Allocation Body during and after
the Pandemic Period pursuant to Clause 14.3.

14.8.Information about Production, Supply, Pricing and Sales. Upon written
request by CEPI, Awardee shall provide reasonable information about its COGs,
production, supply, pricing and sales of Project Vaccine sufficient to evaluate
whether such activities meet the Equitable Access Policy.

14.9.Audit of Cost of Goods. No more than [***] and at CEPI’s reasonable cost,
CEPI shall have the right to review or to designate an external auditor (which
shall be an internationally recognized certified public accounting firm, not
engaged on a contingent basis) to review Awardee’s financial records relevant to
the information provided in Clause 14.8. Such audits will be conducted during
normal operating hours in a manner to minimize disruption to Awardee’s business.
In event that the audit concludes that the COGs and production, allocation,
supply or pricing of Project Vaccine doses are not substantially in accordance
with the achievement of Equitable Access as described in Clause 14.1, then
Awardee shall: [***]. The provisions of this Clause 14.9 shall apply to any
Sub-Grant Awardees and Trusted Collaborators.

14.10.Manufacturing in Multiple Countries. Awardee shall use [***] to establish
operational manufacturing facilities in one or more geographically dispersed
manufacturing sites as described in the Work Packages.

14.11.Equitable Access Plan. The foregoing commitments regarding Equitable
Access shall constitute the “Equitable Access Plan.” This Equitable Access Plan
shall be reviewed by JMAG no less than annually and shall take into account
changes in COGs over time, production yield and volume and production economics.
The Equitable Access Plan shall be regularly updated during the term of this
Agreement.

14.12.Alternative to the Global Allocation Body. In the event that a Global
Allocation Body is not constituted as expected by the Parties in Clause 14.3,
then CEPI or its designated purchasing agent(s) shall have the rights attributed
in this Clause 14 to the Global Allocation Body.



-19-

--------------------------------------------------------------------------------

14.13.Loan Facility. CEPI shall fund certain of Awardee’s manufacturing related
expenses, that may include reservation fees to secure future production capacity
for the Project, certain acquisition fees to secure materials for the Project,
and the like, each a “Loan Facility Payment,” as described in the iPDP and
Budget, which Awardee may, in its sole discretion, elect to draw upon. CEPI, as
lender, shall provide funds to Awardee, as borrower, as follows:

(a)CEPI hereby makes available to Awardee a term loan facility in an amount up
to USD $142,500,000.00 (“Loan Amount”), which Loan Amount may be increased by
mutual written agreement pursuant to Awardee’s request and CEPI’s acceptance of
a loan request as described in subsection (d) below.

(b)Awardee shall apply the full amount of each tranche borrowed by it (each, a
“Loan”) under this Clause 14.13 towards each such Loan Facility Payment.

(c)Awardee will request any Loan from CEPI hereunder generally no less than
[***] prior to the proposed date of such Loan. For clarity, the advance of a
Loan by CEPI for activities under any Work Package shall not be deemed as
agreement by CEPI that any required Stage Gates have been achieved.

(d)Loans shall be requested by Awardee on a loan request form provided by CEPI
which shall require that Awardee:

(i)affirms that, as of the date of such request, Awardee is not in default or
insolvent pursuant to Clause 19.2;

(ii)affirms that the representations and warranties made by Awardee in Clauses
16.1 and 16.2 remain true and correct;

(iii)sets out the amount of the requested Loan, with a supporting third-party
agreement or invoice and other documentation reasonably requested by CEPI;

(iv)sets forth any reimbursement to CEPI for or credit offsets against any [***]
of a prior Loan amount that was not applied to a Loan Facility Payment; and

(v)sets out a triggering event for repayment (“Repayment Trigger”) for each Loan
Facility Payment. For clarity, the nominal Repayment Trigger is the date that
Awardee receives an advance purchase commitment or other purchase of Project
Vaccine pursuant to Clauses 14.3 to 14.5. The Repayment Trigger may be adjusted
by mutual written agreement. In general it is understood that Awardee will
undertake to repay each Loan (if such Loan has not otherwise been Discharged) at
the time it receives payment for one or more purchases of the Project Vaccine
related to such Loan, provided such payment covers Awardee’s actual COGs, not
including the amount of the associated Loan, as further described in Clause
14.14.

Awardee’s failure to meet these requirements shall be grounds for CEPI to deny
the advancement of any requested Loan, until such requirements are met.



-20-

--------------------------------------------------------------------------------

14.14.Repayment and Discharge. Unless Discharged, each Loan shall be repaid on
the date determined by its Repayment Trigger and when repaid by Awardee, will be
acknowledged by CEPI as cancelled. Failure by Awardee to repay the Loans to CEPI
as described in this Clause 14.14, shall be a material breach of this Agreement
and CEPI shall be entitled to specific performance of this obligation.
Generally, Awardee shall be released from repaying a Loan (“Discharged”) and
such Loan shall be deemed a grant made by CEPI to Awardee when (i) Awardee
demonstrates on or before the date determined by its Repayment Trigger of such
Loan that Awardee was unable to utilize such reserved capacity or materials, as
the case may be, or (ii) Awardee demonstrates that it was unable to secure one
or more advanced purchase commitments or other purchases of the associated
Project Vaccine and further demonstrates, to CEPI’s reasonable satisfaction,
that there is no likely prospect for sale of such Project Vaccine or that
Novavax is disposing of such Project Vaccine.

Repayment of Loans shall be made as follows:

(a)If (i) CEPI and Awardee agree to fully utilize reserved capacity from a Loan
and (ii) Awardee obtains one or more advance purchase commitments or other
purchases of the Project Vaccine produced pursuant to such reserved capacity,
any such purchase proceeds that Awardee receives that are in excess of Awardee’s
corresponding actual COGs, not including the amount of the associated Loan,
shall be used to repay the Loan up to the full amount;

(b)If (i) CEPI and Awardee agree to partially utilize reserved capacity from a
Loan and (ii) Awardee obtains one or more advance purchase commitments or other
purchases of the Project Vaccine produced pursuant to such reserved capacity, in
the interest of assuring Equitable Access to Project Vaccine, a pro-rated
portion of the Loan related to the unused reserved capacity will be Discharged
and any such purchase proceeds that Awardee receives that are in excess of
Awardee’s corresponding actual COGs, not including the amount of the associated
Loan, shall be used to repay the remaining portion of the Loan;

(c)If CEPI and Awardee agree not to utilize any reserved capacity from a Loan
(whether or not CEPI utilizes the reserved capacity pursuant to Clause
14.16(a)), the entire amount of the Loan shall be Discharged;

(d)If against CEPI’s agreement, Awardee utilizes all or a portion of the
reserved capacity from a Loan, Awardee shall repay the Loan in the full amount
in [***] after Awardee starts utilizing the reserved capacity;

(e)For a Loan related to the purchase of materials, if Awardee obtains one or
more advance purchase commitments or other purchases of the Project Vaccine
produced using such material, any such purchase proceeds that Awardee receives
that are in excess of Awardee’s corresponding actual COGs, not including the
amount of the associated Loan, shall be used to repay the Loan up to the full
amount; and

(f)Notwithstanding the previous, the Parties recognize that a variety of
external factors, may impact repayment of a Loan and therefore agree to timely
meet as requested



-21-

--------------------------------------------------------------------------------

by one Party and discuss a good faith adjustment to the repayment scenarios
described herein.

14.15.Interest on Loans. No interest shall accrue or be payable on any Loan made
under the Loan Facility.

14.16.Other Use of Reserved Capacity.

(a)If, as described in Clause 14.14(c), CEPI and Awardee agree not to utilize
any reserved capacity from a Loan and the period of time for such reserved
capacity is available, then CEPI shall have the right, but not an obligation, to
use the reserved capacity for production of a designated third party product at
its own cost but with the benefit of any unused credit recognized from the Loan
Facility Payment, as provided by the underlying agreement with the entity with
which such manufacturing capacity has been reserved.

(b)Awardee shall ensure that any contract with a relevant manufacturer to
reserve and utilize reserved capacity secured by one or more Loan Facility
Payment shall provide CEPI with the rights contemplated in the immediately
preceding subsection (a); and shall provide copies of such contracts to CEPI in
confidence. For clarity, Awardee shall have [***] after the Effective Date of
this Agreement in which to secure such rights under any relevant third party
contract already signed as of the Effective Date.

15.

Commercial Benefits:

15.1.Commercial Benefits. CEPI is required by its own funders to obtain a share
of any awardee’s Commercial Benefits as a contribution to support CEPI’s
programme activities. As used in this Agreement, “Commercial Benefits” means any
economically quantifiable benefits that arise from the commercial exploitation
of the Project Results (including the Project Vaccine) other than in preparation
for or in response to the Outbreak. Examples of Commercial Benefits include the
sales of a Project Vaccine for market, commercial licensing of Project IP,
receipt of government-granted incentives such as Priority Review Vouchers and
revenue from the commercialization of combination, derivative or follow-on
products (including antibody products, assays and vaccines) or application of
production technology resulting in whole or part from CEPI funding.

15.2.Sharing of Commercial Benefits. Notwithstanding Clause 15.1, In
consideration for the Awardee accepting and complying with the provisions of
Clause 13, CEPI agrees to forgo any share of potential Commercial Benefits.

16.

Representations and Warranties:

16.1.Awardee Warranties. Awardee warrants that the following statements are true
and correct to its reasonable knowledge and belief as they relate to the Project
as of the Effective Date:

(a)it has the full power and authority to enter into and assume its obligations
under this Agreement;



-22-

--------------------------------------------------------------------------------

(b)this Agreement has been duly executed and is legal binding and enforceable in
accordance with its terms:

(c)it is in material compliance with all statutes, regulations, directives and
requirements of any governmental entity;

(d)it does not infringe, misappropriate or violate the intellectual property,
privacy or publicity rights of any third party;

(e)it is not under any obligation, contractual or otherwise, to any person or
third party in respect of the Enabling Rights that conflicts with or is
inconsistent in any material respect with the terms of this Agreement or that
would impede the complete fulfillment of its obligations under this Agreement;

(f)it has disclosed in writing to CEPI any actual or contemplated commitments or
obligations to third parties for Project Vaccine doses;

(g)it has identified Enabling Rights in writing to CEPI;

(h)neither Awardee nor agreed Subawardees, if any, nor any officer or employee
of the foregoing has been debarred or is subject to debarment by a regulatory
authority or funding agency anywhere in the world; and

(i)all financial and other information submitted to CEPI in relation to this
Agreement is true, complete and accurate in all material respects.

16.2.Awardee Representation. During the Term of this Agreement, Awardee shall:

(a)notify CEPI [***] in the event that any of the foregoing warranties are no
longer true and correct, and shall so notify CEPI at least at the time that
Awardee requests any disbursement of Project funds;

(b)provide written updates to the JMAG regarding Enabling Rights acquired or
created during the course of the Project;

(c)notify CEPI before accepting third-party funds related to the Project (not
including public financings by Awardee via at-the-market offerings or other
follow-on offerings of equity or debt);

(d)make no encumbrances over, dispose of, or otherwise deal with the Project
Results, Intellectual Property and Enabling Rights in any way that would be
reasonably deemed inconsistent with this Agreement, including the Public Health
License, or that would impede the complete fulfillment of its obligations under
this Agreement without the express written permission of CEPI; and

(e)notify CEPI promptly if it becomes aware that any actions are likely or have
already been taken by the government of any country in which Awardee shall
conduct Project activities that may adversely affect Awardee’s commitments in
this Agreement, including



-23-

--------------------------------------------------------------------------------

Equitable Access. For clarity, such government actions may relate, for example,
to the exercise of eminent domain or sovereign rights over Project Vaccine
doses.

16.3.Additional Awardee Representation. In the event that the Public Health
License becomes exercisable, then continuing after the expiration or termination
of this Agreement, Awardee shall make no encumbrances over, dispose of, or
otherwise deal with the Project Results, Intellectual Property and Enabling
Rights, in any way that may be inconsistent with the objectives of this
Agreement, including the Public Health License, without the express written
permission of CEPI

16.4.CEPI Warranties. CEPI warrants that the following statements are true and
correct to its reasonable knowledge and belief, as relate to the Project:

(a)it has the full power and authority to enter into and assume its obligations
under this Agreement;

(b)it is in material compliance with all statutes, regulations, directives and
requirements of any governmental entity; and

(c)it has not granted rights to any third party in respect of Project Results
(other than in accordance with the terms of this Agreement).

16.5.No Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO
PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF PATENTS, NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES.

17.

Insurance, Liability and Indemnification; Liability:

17.1.Insurance. Awardee shall maintain insurance sufficient to cover the
activities, risks, and potential omissions relevant to the Project, including
clinical trial liability insurance cover, in accordance with generally accepted
industry standards and as required by law. In the event that the Public Health
License becomes exercisable and CEPI exercises such rights, CEPI shall maintain
comparable insurance protection. Awardee shall provide CEPI with a certificate
confirming such insurance upon request.

17.2.Indemnification for Third Party Claims. Awardee shall indemnify and defend
CEPI, its Affiliates, officers, directors, third party contractors and employees
from and against any and all claims, damages, and liabilities asserted by third
parties (including claims for negligence) which arise directly or indirectly
from: (i) Awardee’s, or its Affiliate’s or Subawardee’s activities under this
Agreement, (ii) the research, development, manufacture, promotion or use of any
Project Vaccine, Project Results or Enabling Rights (including for clarity, the
use of any Project Results in development activities and clinical studies)
conducted by Awardee, or its Affiliates or Subawardees, or (iii) any claim that
the use of Awardee’s Intellectual Property Rights infringe the intellectual
property rights of any third party, except to the extent such claim, damage or
liability is caused by CEPI’s negligence or intentional misconduct. In the event
that the Public



-24-

--------------------------------------------------------------------------------

Health License becomes exercisable and CEPI exercises such rights, the
obligations of this Clause 17.2 shall apply to CEPI mutatis mutandis.

17.3.Conduct of Responses to Third Party Claims. Each Party shall use all
reasonable endeavours to inform the other Party [***] of any circumstances that
are likely to give rise to a third party claim which may be covered by Clause
17.2 together with copies of all relevant papers and official documents. The
indemnified party shall not take any material action in respect of any third
party claim which is covered by Clause 17.2 without the consent of the
indemnifying party, including settlement of any such third party claim, provided
such consent is not unreasonably conditioned, withheld or delayed. The
indemnifying party assumes control of defence of the claim and shall keep the
indemnified party fully informed of the progress of all relevant third party
claims which are covered by Clause 17.2 and shall fully consult with the
indemnified party on the nature of any defence to be advanced in advance. The
indemnified party may have its counsel participate in (but not control) the
defence of a claim at the indemnified party’s own expense.

17.4.Exclusions. Except in the event of a breach of a Party’s confidentiality
obligations under Clause 18 or CEPI’s breach of the scope of the Publice Health
License, neither Party shall be liable to the other Party for any [***] arising
out of any breach of or failure to perform any of the provisions of this
Agreement.

17.5.Liability Cap. [***]

17.6.Exclusions from Liability Cap. Notwithstanding the foregoing, nothing in
this Agreement shall limit the liability of either Party in respect of: [***]

17.7.Pandemic Insurance. The Parties acknowledge that, as of the Effective Date,
the WHO is considering an insurance mechanism that would provide insurance cover
for the suppliers of investigational products for use in the case of a PHEIC
declared by WHO. The Parties agree that, if and when this mechanism is
established, they shall discuss in good faith the impact of such arrangements on
the Parties’ obligations under this Agreement and how it would apply to the
supply of Project Vaccines.

18.

Confidentiality:

18.1.Confidential Information. Confidential Information means non-public
information disclosed by one Party to the other. For avoidance of doubt, for so
long as none of the exceptions in Section 18.2 apply, COGs, production, supply,
pricing and sales of Project Vaccine shall be deemed Confidential Information of
Awardee, provided however, that CEPI shall have the right to utilize and
disclose such Confidential Information in a manner that anonymizes Awardee’s
identity by aggregating it with similar information from other of CEPI’s
awardees or third parties. Each Party undertakes that during the term of this
Agreement and for [***] after, it shall keep confidential and not disclose the
other Party’s Confidential Information to any person other than its employees,
agents, consultants, contractors, professional advisers, Subawardees and
regulatory authorities and, in the case of CEPI, its funders and Assessors, who
have a need to know and agree to respect its confidentiality. Each Party shall
take commercially reasonable



-25-

--------------------------------------------------------------------------------

precautions to protect against unauthorized disclosure. For clarity, Project
Results may be disclosed and utilized by the Parties as set out in this
Agreement.

18.2.Confidentiality Limitations. Confidential Information shall not include:

(a)information already known to the receiving Party and which is not subject to
prexisting obligations of confidentiality;

(b)information that is independently developed by the receiving Party;

(c)information that is or becomes part of the public domain other than by
unauthorized disclosure by receiving Party;

(d)information properly obtained by the receiving Party from a source that, to
the best knowledge of the receiving Party, is not bound by a confidentiality
obligation to the disclosing Party; and

(e)information to the limited extent that is required to be disclosed by a
competent legal authority; provided, that where it is free to do so, the
receiving Party shall give notice of such disclosure to the disclosing Party as
soon as reasonably practicable.

19.

Term and Termination:

19.1.Term. This Agreement shall commence on the Effective Date identified in the
Agreement Summary and shall continue in full force and effect until the
activities set out in all active Work Packages, including any additional Work
Packages, have been completed or until the Agreement otherwise is terminated
pursuant to this Clause 19 (the “Term”).

19.2.Termination by Either Party for Default or Insolvency. Either Party (the
“Terminating Party”) may terminate this Agreement by giving written notice of
termination, effective immediately, if the other Party (the “Defaulting Party”):

(a)breaches a material obligation in this Agreement and either fails to cure
that breach within a cure period of [***] after notice from the Terminating
Party or longer time if agreed in writing or if prompt and reasonable steps to
cure the breach are undertaken when the breach is not reasonably capable of cure
with [***] and such diligent efforts are maintained until cure is achieved; or

(b)makes any arrangement with its creditors, resolves to or undergoes any
insolvency proceeding anywhere in the world (except for the purpose of solvent
amalgamation or reconstruction).

19.3.Other Termination by CEPI. CEPI shall be entitled to terminate this
Agreement by providing written notice of termination to Awardee in the following
circumstances:

(a)with [***] if CEPI notifies Awardee that there are material safety,
regulatory or ethical issues with continuing the Project, as reasonably
determined by CEPI;



-26-

--------------------------------------------------------------------------------

(b)subject to Clause 4.2 upon [***] prior written notice, if CEPI determines
that the Project must be limited in scope or terminated;

(c)CEPI reasonably determines that Awardee is unable, or shall become unable, to
discharge its obligations under this Agreement, [***] and Awardee does not
reasonably alleviate CEPI’s concerns within a cure period of [***] or such
longer time as may be agreed by the Parties in writing; or

(d)Awardee does not satisfy the criteria in Clause 3.4 required for CEPI to pay
funding tranches under a Work Package and fails to satisfy those criteria in
full within a cure period of [***] or such longer time as may be agreed by the
Parties in writing.

(e)Awardee has committed fraud or a Financial Irregularity. For purposes of this
Agreement, “Financial Irregularity” refers to any and all kinds of corruption,
including bribery, nepotism and illegal gratuities; misappropriation of cash,
inventory and all other kinds of assets; and making fraudulent financial and
non-financial statements to CEPI.

19.4.Payments After Certain Terminations by Awardee. If this Agreement is
terminated by Awardee pursuant to Clause 19.2(a) - (b) (default or insolvency on
the part of CEPI) or terminated by CEPI pursuant to Clause 19.3(a) - (b) (issues
precluding continuation of the Project or limiting of Project Scope by CEPI),
then CEPI shall reimburse Awardee for all reasonably incurred expenses through
termination and any non-cancellable expenses relating to Project activities that
were included in the iPDP and/or authorised by CEPI and that arise through
termination and after the termination date, solely to the extent they are not
otherwise covered by CEPI funding.

19.5.Effects of Termination by CEPI under Clause 19.2(a) - (b) or 19.3 (c) -
(e). If this Agreement is terminated by CEPI pursuant to Clause 19.2(a) - (b)
(default or insolvency on the part of Awardee) or 19.3 (c) - (e) (inability to
proceed or financial issues with Awardee), then, CEPI shall reimburse Awardee
for all reasonably incurred expenses through termination and any non-cancellable
expenses relating to the Project activities that were included in in the iPDP
and/or authorised by CEPI and that arise through termination and after the
termination date]. Additionally, Awardee shall use all reasonable endeavours to,
at CEPI’s expense:

(a)make all Project Data publicly available in such manner as CEPI may direct,
except to the extent that to do so would result in the public disclosure of
Enabling Rights that would not otherwise reasonably be publicly disclosed;

(b)ship to CEPI (or its designee) all Project Materials within [***] of CEPI
requesting such Materials in writing;

(c)[***] transfer to CEPI (or its designee), any regulatory approvals and
applications for regulatory approvals relating to the Project Vaccine;

(d)provide CEPI with an updated list of all sublicense, contract manufacturing
agreements and other third party agreements and arrangement to which Awardee is
a party that solely relate to the development of the Project Vaccine and still
have work outstanding (the “Contracts”) within [***] of the Termination Date;



-27-

--------------------------------------------------------------------------------

(e)as requested by CEPI, and to the extent it has the legal right to do so (i)
assign the benefit (subject to the assumption of the burden) of one or more
Contracts to CEPI (or its designee) and, where consent of a third party is
required, seek to obtain such consent; (ii) novate one or more Contracts to CEPI
(or its designee); or (iii) terminate one or more Contracts in accordance with
its terms [***];

(f)as requested by CEPI, perform technology transfer, on an expedited basis, to
a Trusted Collaborator or Trusted Manufacturer, as the case may be; and

(g)as requested by CEPI, provide written confirmation or ratification in the
event that CEPI exercises the Public Health License.

19.6.Additional Effects of Termination. In all termination events:

(a)CEPI shall not be required to make any further payments to Awardee under this
Agreement or any Work Package other than as specified in this Clause 19;

(b)Awardee shall return any CEPI funds within [***] from the date of termination
that are unspent, if any, after deducting reimbursement to Awardee for all
reasonably incurred expenses through termination and any non-cancellable
expenses relating to the Project activities that were included in the iPDP
and/or authorised by CEPI and that arise through termination and after the
termination date;

(c)each Party shall return or destroy, as requested by the other Party, the
Confidential Information of the other Party, except: (i) CEPI may retain the
Project Results subject to the obligations of confidentiality set out in Clause
18, (ii) each Party may keep one (1) copy of such Confidential Information for
monitoring compliance, and (iii) solely in the event that the Public Health
License has been exercised, CEPI may retain such other Confidential Information
reasonably required by CEPI to exercise and benefit from the Public Health
License. Neither Party shall be required to delete copies of Confidential
Information stored on automatic electronic backup systems;

(d)if there is an on-going clinical trial, unless agreed otherwise by the
Parties in writing, Awardee shall ensure that no additional trial subjects are
enrolled and the Parties shall work together to plan and implement a wind-down
of the study in an orderly fashion, with due regard for patient safety and the
rights of any participating subjects.

19.7.Repayment of Funds for Financial Irregularity. Where termination is due to
any Financial Irregularity or fraudulent or illegal activity by Awardee, Awardee
shall repay to CEPI the amount of funds related to such financial irregularity
or fraudulent or illegal activity within [***] of the notice of termination.

19.8.Survival of Rights and Identified Clauses. Termination of this Agreement
shall be without prejudice to the rights and duties of either Party accrued
prior to termination. The following sections shall continue to be enforceable
notwithstanding termination or expiration: Clauses 2.6, 3.6 - 3.10, 6.4 - 6.5, 9
-11, 13 - 15, 17, 18.1 and 19 - 20 as well as any other provision, which by its
nature, is intended to survive termination.



-28-

--------------------------------------------------------------------------------

20.

Resolving Differences:

20.1.Resolution by the JMAG. Awardee and CEPI shall cooperate in good faith to
resolve differences and disputes about the Project at the JMAG.

20.2.Escalation to Senior Management of the Parties. Any difference or dispute
that cannot be resolved by the JMAG shall be submitted to the Parties’
respective Chief Executive Officers or designees for resolution. If the Parties
remain unable to resolve such dispute within [***] or such additional time as
mutually agreed, then the Parties irrevocably submit to arbitration for its
resolution.

20.3.Arbitration. Any disputes to be resolved by binding arbitration (including
any question regarding its existence, validity or termination or this
Agreement), shall be referred to and finally resolved by arbitration under the
[***], which Rules are incorporated by reference into this Clause. The number of
arbitrators shall be three. The seat, or legal place, of arbitration shall be
[***]. The language to be used in the arbitral proceedings shall be English.
Notwithstanding the foregoing, any Party may seek specific performance, interim
or final injunctive relief or any other relief of similar nature or effect in
any court of competent jurisdiction. The seat, or legal place, of arbitration
shall be [***]. The language to be used in the arbitral proceedings shall be
English. Notwithstanding the foregoing, any Party may seek specific performance,
interim or final injunctive relief or any other relief of similar nature or
effect in any court of competent jurisdiction.

20.4.Public Health License. If CEPI invokes its rights under a Public Health
License under Clause 13, then the Parties shall pursue [***]. However, because
of the exigent circumstances in the Outbreak, Awardee agrees that CEPI [***] and
the ultimate resolution of any dispute shall be [***].

21.

Miscellaneous:

21.1.Relationship of the Parties. Neither Party shall by reason of this
Agreement be empowered to act as agent for the other Party or to pledge the
credit of the other Party. Neither Party shall be held liable for or incur
liability in respect of the acts or defaults of the other Party.

21.2.Announcements and Use of Names. Neither Party shall issue any press
release, public statement or public announcement with respect to this Agreement
with the prior written consent of the other Party. Neither Party shall use the
name or trademarks of the other Party or its Affiliates in any press release,
public statement or publication without the named Party’s prior express written
consent. After the initial announcement, or as required by law, either Party may
disclose a description of the Project, the names of each Party and its Project
Lead, and the amount of the CEPI funding without the prior consent of the other
Party.

21.3.Assignment. Neither Party shall, without the prior written consent of the
other Party, such consent not to be unreasonably withheld or delayed, assign its
rights or obligations under this Agreement to any third party, except that CEPI
may do so to an organisation of equivalent charitable mission and Awardee may do
so as part of a sale of the entire business required for the satisfaction of
Awardee’s obligations under this Agreement, provided that in each instance, such
permitted assignee assumes all rights and obligations under this Agreement. This
Agreement will



-29-

--------------------------------------------------------------------------------

be binding upon, inure solely to the benefit of and be enforceable by each Party
and their respective permitted successors and assigns.

21.4.Notice. Any notice to be given pursuant to this Agreement shall be in
writing in the English language and shall be delivered by overnight courier, by
registered, recorded delivery or certified mail (postage prepaid) to the address
of the recipient Party provided in the Agreement Summary or such other address
as a Party may from time to time designate by written notice. Any notice given
pursuant to this clause shall be deemed to have been received on the day of
receipt, provided receipt occurs on a business day of the recipient Party or
otherwise on the next following business day of the recipient. The Parties agree
that email and fax are not valid methods of giving notice under this Agreement.

21.5.Entire Agreement. This Agreement, including its Agreement Summary and
Annexes, constitutes the entire agreement and understanding between the Parties
relating to its subject matter and together they supersede and replace all prior
arrangements, whether written or oral, between the Parties relating to the
subject matter of this Agreement, including without limitation, the Step 1
Agreement, which , with effect on and from the Effective Date, shall be amended
and restated in the form of this Step 2 Agreement; and all activities thereunder
shall be governed by and construed in accordance with the provisions of this
Step 2 Agreement.

21.6.Amendments to this Agreement. No variation, amendment, modification or
supplement to this Agreement, including its Annexes, shall be valid unless and
until it is made in writing and signed by a duly authorised representative of
each Party.

21.7.Conflicts Between Components. If there is any conflict between the
provisions of this Agreement, the Third Party Code and any Work Package, then
the provisions of this Agreement shall prevail, followed by the provisions of
the Third Party Code, followed by the provisions of the Work Package.

21.8.Force Majeure. Neither Party shall be deemed to have defaulted under or to
be in breach of this Agreement for failure or delay in fulfilling material
obligations when such failure or delay is directly caused by an event outside of
their reasonable control, including but not limited to acts of war,
insurrections, acts of terrorism, acts of God or acts, omissions or delays in
acting or failure to act by any of CEPI’s funders (collectively a “Force Majeure
Event”). Each Party shall inform the other [***] and in writing of any Force
Majeure Event and the Parties shall seek to agree on the appropriate course of
action under the circumstances. In the case of an Outbreak, the Parties shall be
expected to continue to carry out their obligations pursuant to applicable Work
Packages with all due health and safety precautions.

21.9.No Rights for Third Parties. A person who is not a Party to this Agreement
has no right under the Contracts (Rights of Third Parties) Act of 1999 or
otherwise to enforce or to enjoy the benefit of any term of this Agreement.

21.10.No Waiver. Neither Party shall be deemed to have waived any of its rights
or remedies under this Agreement unless the waiver is expressly made in writing
and signed by a duly authorized representative of that Party.



-30-

--------------------------------------------------------------------------------

21.11.Headings. The captions to the several clauses and subclauses are not a
part of this Agreement but are merely for convenience to assist in locating and
reading this Agreement.

21.12.Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

21.13.Business Day Requirements. In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a business day then such notice or other action or omission shall be
deemed to require to be taken on the next occurring business day.

21.14.Further Assurances. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

21.15.Counterparts and Electronic Signing. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Additionally, this
Agreement may be signed electronically by exchanging signed PDF versions or by
using an online service such as DocuSign ®.

21.16.Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of England and Wales without giving effect to any
choice of law or conflict of law provisions or rules that would cause the
application of the laws of any other jurisdiction.





-31-

--------------------------------------------------------------------------------

Annex B: Team Charter

{The Team Charter follows this cover page.}





ANNEX B – TEAM CHARTER FOR COVID-19 PACKAGE

--------------------------------------------------------------------------------

C



Team Charter

For the COVID-19 agreement package



Novavax, Inc. – Development of a SARS-CoV-2 recombinant spike protein
nanoparticle vaccine (SARS-CoV-2 rS) with Matrix-MTM Adjuvant





This “Team Charter” describes the operation and the governance of the SARS-CoV-2
rS Vaccine Development Program.

The aim of this Team Charter is to provide project management and operational
guidance.  It is designed to function as an operational document to explain the
roles and responsibilities of Awardee (“Project Team”) and CEPI while also
setting out how the Project will operate in practice.  In the event of any
conflict between this Team Charter and the Terms and Conditions of the
Agreement, the Terms and Conditions shall prevail in all circumstances.

Unless specifically defined in this Team Charter, all defined terms shall have
the same meaning as set out in the Terms and Conditions.

The objectives of the Project are described in the Integrated Product
Development Plan (“IPDP”).  For document locations, please refer to section 7
“Document Management and Archiving”, below.





1. Project Team Composition and Responsibility

It is the responsibility of the Project Team to perform the work described in
the IPDP pursuant to certain Work Packages on the terms of the Agreement.

The Project Team will be comprised of:

Awardee’s Project Lead (“Project Lead”): [***] Awardee’s Project Manager
(“Project Manager”): [***]

Additional details of the Project Team members and Project Team structure are
set out in Schedule 1 to this Annex.





ANNEX B – TEAM CHARTER FOR COVID-19 PACKAGE

--------------------------------------------------------------------------------

2. CEPI Team Composition and Responsibility

The CEPI team will be composed of a project lead (CEPI Project Lead), a project
manager (CEPI Project Manager), and a contract manager (CEPI Contract Manager).
 This team will be supplemented from time to time by relevant experts, internal
or external to CEPI under appropriate confidentiality arrangements to be parts
of the JMAG or sub-teams depending on the specific needs of the project.

The responsibility of the CEPI team in the Project is:

1.

To mobilize experts and consultants in order to support the Project Team to
overcome obstacles during the Project.  This function is offered on an ad-hoc
basis;

2.

To be part of the JMAG with its responsibilities;

3.

To oversee that project milestones and deliverables are met according to the
Agreement and its schedules; and

4.

To ensure that CEPI’s investment is closely monitored and that funds are
distributed in accordance with the Agreement.

3. Project Governance Structure

The Project governance structure is set out in Schedule 2 to this Annex.

1.

The Awardee’s Project Lead should encourage all Project Team members to
contribute to the development strategy.

2.

The style of communication is encouraged to be objective, open and direct.

3.

Personal accountability in the Project Team should be pre-defined and clearly
articulated along with a set of measurable actions and deadlines, together with
definition of roles and responsibilities.

4.

If there is a risk that deadlines or other Project requirements will not be met,
the first approach is for precautions and counter measures to be taken by the
Project Team.

4. Joint Monitoring and Advisory Group Composition (JMAG)

JMAG’s Remit

The JMAG shall be entitled to:

1.

monitor the performance and technical content of each Work Package against the
milestones and their dates, and critically assess the results on an on-going
basis to identify and address any weaknesses or delays in any Work Package;



ANNEX B – TEAM CHARTER FOR COVID-19 PACKAGE

--------------------------------------------------------------------------------

2.

approve the achievement of milestones (but shall not have the right to approve
final Project completion);

3.

provide a forum for discussion as to whether the activities currently agreed to
are sufficient to satisfy CEPI’s Mission;

4.

have the authority to approve extensions to Work Package timelines up to [***]
of the originally planned timeframe as set out in the relevant Work
Package[***];

5.

have the authority to approve transfer of funds between cost categories within a
Project Budget, [***];

6.

review and approve proposed changes and updates to the IPDP;

7.

review and approve the regulatory strategy for the use of the Product and
receive regular updates on regulatory filings and submissions;

8.

review the contractual and operational status and capabilities of Trusted
Collaborator(s);

9.

approve the [***] IPDP Reports;

10.

review any reports and updates provided by any site visit groups;

11.

provide a forum for coordinating the Parties’ responses to issues with respect
to a Product, to the extent relating to CEPI’s use in the Field, including
unexpected disruptions to the supply of the Product, recalls, safety issues or
withdrawals of Product;

12.

receive written notification of all Project Results; and

13.

make such other decisions as may be delegated to the JMAG pursuant to the
Agreement or by written agreement of the Parties.

Limitations on JMAG

The JMAG has no right to do any of the acts set out below.  These acts can only
be done by CEPI or jointly by the Parties as set out in the Agreement:

1.

confirm willingness to fund any additional Work Packages (such decision is to be
made solely by CEPI);

2.

approve the Financial Reports;

3.

approve completion of the Project;

4.

amend or vary the provisions of the Terms and Conditions

5.

approve any Sub-Awardee(s) to the extent not identified in the IPDP

6.

alter the fundamental scope or objectives or agreed completion date of the
Project; and

7.

approve an overall increase to a Project Budget or timeline.



ANNEX B – TEAM CHARTER FOR COVID-19 PACKAGE

--------------------------------------------------------------------------------

JMAG Composition

The JMAG Members shall be comprised of the following persons:

1.

Two “Voting Members”, who will be the Awardee Project Lead (who shall also be
the chairperson of the JMAG) and the CEPI Project Lead.  The Awardee Project
Lead or nominee and the CEPI representative or nominee shall both have the right
to vote on matters brought before the JMAG and falling within the JMAG remit.
 CEPI may, at its sole discretion, appoint or remove the CEPI representative or
nominee by notice in writing to the Awardee; and

2.

“Non-Voting Members” Each of the Parties may invite those persons whose special
skills or knowledge might advance the Project, to attend and address the JMAG
meetings as observers.  Such Non-Voting Members shall not have a right to
participate in the JMAG decision-making process.  The Project Lead shall ensure
that any such attendees sign confidentiality agreements in a form acceptable to
all Parties.  Each Party shall pay for the reasonable documented travel expenses
and/or consulting fees of the Non-Voting Members it proposed and shall ensure
that such travel is conducted in accordance with CEPI’s Travel Policy.

Quorum

The quorum for JMAG meetings shall be the [***].  Decisions of the JMAG shall be
made by [***].  Where consensus cannot be reached, the matter shall be escalated
in accordance with Clause 21 of the Agreement.

Meeting Organisation

The Project Lead or his/her designee, shall be responsible for organising JMAG
meetings, including preparing meeting papers and ensuring that minutes of
meetings are produced promptly after each meeting and circulated to Members in a
timely manner.

5. Project Team and JMAG Team Meetings

Each team, sub-team and JMAG will have a kickoff meeting to start its activities
and a final meeting to end the operation of the team/sub-team and capture the
lessons learned.

It is suggested that the following meetings will take place throughout the
Project.

Please note, that this list is only suggested best practice.  Given the nature
of the COVID-19 emergency, it is likely that more frequent communication may
well be necessary.

Type

Frequency/
Participants

Agenda/ Content

Minutes

Comments

[***]

[***]

[***]

[***]

[***]





ANNEX B – TEAM CHARTER FOR COVID-19 PACKAGE

--------------------------------------------------------------------------------

Type

Frequency/
Participants

Agenda/ Content

Minutes

Comments

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]



6. Communication with Stakeholders

Stakeholder communications regarding the Project between CEPI and the Awardee
should be reviewed and approved by the JMAG.  In order to maintain open
communication with these stakeholders, copies of the final minutes will be
distributed on request to CEPI and Awardee organization members, who are bound
by confidentiality restrictions.  The two Project Leads (Awardee and CEPI) will
consult each other prior to any communication to third parties, presentations,
press releases, conference data presentation about the Project.

7. Special treatment of Data and Materials with the COVID-19 Community

The Awardee shall advise the JMAG when they believe that the sharing of any
particular data set or biological material might foster the development of
vaccine candidates against COVID-19.  The JMAG will discuss whether and how such
data or materials could be shared with other CEPI awardees or the broader
COVID-19 research community, under appropriate contractual provisions, including
confidentiality.

Following agreement by the JMAG, it is the responsibility of the Awardee’s
Project Leader to ensure such data or material is shared The identification and
distribution of the material will be identified in the IPDP during the Project
as mutually agreed.

8. Document Management and Archiving

The Awardee shall provide and maintain a secure computer platform satisfactory
to the Parties to serve as a repository of Project documents (“the Secure
Portal”).

It is the responsibility of the Project Manager to ensure that relevant
documents are posted on the Secure Portal in a timely manner, including: agenda
and meeting minutes of JMAG and Project team meetings, target product profile,
the IPDP, planning documents, Risk Register, Project Budget, Financial and IPDP
Reports and organizational charts.

The JMAG will agree to a list of JMAG members that will have access to the
Secure Portal.

9. Planning

The Project Lead, or their nominated deputy, is responsible for maintaining the
following plans for the Project (“Project Plans”), the frequency of updates of
which will be agreed by the JMAG:

Project Plans:

1.

Project Gantt chart: used for tracking and risk management (Microsoft Project
file)





ANNEX B – TEAM CHARTER FOR COVID-19 PACKAGE

--------------------------------------------------------------------------------

2.

iPDP: should be regarded as a “living document” and updated regularly (Microsoft
Word document). These updates should be reviewed by JMAG.



3.

Risk register: used for risk management, updated every [***]



10. Budgets

Within each Work Package, the Awardee Project Lead is accountable for managing
the budget, and CEPI is accountable for making payments in accordance with the
Agreement.

11. Review of Team Charter

This Team Charter may be amended as required by a decision of the JMAG.

12. Appendices

Schedule 1: Project Team Members and Structure

Schedule 2: Project Governance Structure





ANNEX B – TEAM CHARTER FOR COVID-19 PACKAGE

--------------------------------------------------------------------------------

Schedule 1: Project Team Members and Structure

Novavax Members

Name

Role in Project, Function

Contact details (email / mobile)

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]





ANNEX B – TEAM CHARTER FOR COVID-19 PACKAGE

--------------------------------------------------------------------------------

CEPI Members

Name

Role in Project, Function

Contact details (email / mobile)

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]

[***]

[***]

[***]





[***]







ANNEX B – TEAM CHARTER FOR COVID-19 PACKAGE

--------------------------------------------------------------------------------

Figure 1: Project Team Structure

[INSERT DIAGRAM FROM IPDP WHERE RELEVANT]







ANNEX B – TEAM CHARTER FOR COVID-19 PACKAGE

--------------------------------------------------------------------------------

Schedule 2: Project Governance Structure

Graphic [nvax-20200630xex10d1001.jpg]





ANNEX B – TEAM CHARTER FOR COVID-19 PACKAGE

--------------------------------------------------------------------------------

Annex C: Integrated Product Development Plan

{The initial iPDP follows this cover page.}

[Pursuant to Regulation S-K, Item 601(a)(5), this Annex setting forth the
initial integrated product development plan under this Restated Funding
Agreement has not been filed. The Registrant agrees to furnish supplementally a
copy of any omitted annexes to the Securities and Exchange Commission upon
request; provided, however, that the Registrant may request confidential
treatment of omitted items.]





--------------------------------------------------------------------------------

Annex D: Budget

{The initial Budget follows this cover page.}

[Pursuant to Regulation S-K, Item 601(a)(5), this Annex setting forth the
initial budget under this Restated Funding Agreement for approximately $388
million has not been filed. The Registrant agrees to furnish supplementally a
copy of any omitted annexes to the Securities and Exchange Commission upon
request; provided, however, that the Registrant may request confidential
treatment of omitted items.]



--------------------------------------------------------------------------------